 1   Keith A. Custis
       kcustis@custislawpc.com
 2   CUSTIS LAW, P.C.
 3   1875 Century Park East, Suite 700
     Los Angeles, California 90067
 4   (213) 863-4276

 5   Ashley Keller (pro hac vice)
       ack@kellerlenkner.com
 6   Travis Lenkner (pro hac vice)
 7     tdl@kellerlenkner.com
     Tom Kayes (pro hac vice)
 8     tk@kellerlenkner.com
     KELLER LENKNER LLC
 9   150 N. Riverside Plaza, Suite 4270
     Chicago, Illinois 60606
10
     (312) 741-5220
11
     Warren Postman (pro hac vice)
12     wdp@kellerlenkner.com
     KELLER LENKNER LLC
13   1300 I Street, N.W., Suite 400E
     Washington, D.C. 20005
14
     (202) 749-8334
15
     Attorneys for Plaintiffs
16   Odeh Abdeljabbar et al.

17                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
18                                   SAN FRANCISCO DIVISION

19    PATRICK COTTER, ALEJANDRA                       Case No. 3:13-cv-04065-VC
      MACIEL, and JEFFREY KNUDTSON, on
20    behalf of themselves and all others similarly   Case No. 3:18-cv-7482-JCS
      situated,
21
                              Plaintiffs,             OPPOSITION OF PLAINTIFFS
22                                                    ODEH ABDELJABBAR ET AL. TO
              v.                                      LYFT, INC.’S ADMINISTRATIVE
23                                                    MOTION TO CONSIDER WHETHER
      LYFT, INC.,                                     CASES SHOULD BE RELATED
24
                              Defendant.              Judge:     Hon. Vince Chhabria
25
                                                      Date Filed: September 3, 2013
      This Motion Relates to:
26    Abdeljabbar, et al. v. Lyft, Inc.,
      No. 3:18-cv-7482-JCS
27

28
                                                           OPPOSITION TO MOTION TO CONSIDER
                                                           WHETHER CASES SHOULD BE RELATED
                                                                     CASE NO. 3:13-CV-04065-VC
 1                                           INTRODUCTION

 2          Plaintiffs in Abdeljabbar et al. v. Lyft, Inc., No. 3:18-cv-7482-JCS, (“Plaintiffs”) oppose the

 3   administrative motion by Defendant Lyft, Inc. to relate Abdeljabbar to Cotter v. Lyft Inc., No. 3:13-

 4   cv-04065-VC, and Zamora et al. v. Lyft, Inc., No. 3:16-cv- 02558-VC.

 5          The plaintiff in Whitson v. Lyft, No. 3:18-cv-06539-EMC, has already explained why Lyft’s

 6   motion to relate Whitson to Cotter and Zamora should be denied. See Dkt. 353. The claims in

 7   Whitson do not involve the same legal standards or factual circumstances as the claims in Cotter

 8   and Zamora. And both Cotter and Zamora have been administratively closed. Id. at 3–4. Lyft’s

 9   motion to relate Whitson would not avoid any duplication of efforts or conflicting results. And Lyft

10   inexplicably waited seven weeks after Whitson was filed to suggest otherwise. Id. at 4–5.

11          Lyft’s motion to relate Abdeljabbar has similar flaws. As in Whitson, the claims in

12   Abdeljabbar involve different legal standards and factual circumstances from those addressed in

13   Cotter and Zamora. And Cotter and Zamora are closed. Relating Abdeljabbar to Cotter and Zamora

14   would not create any efficiency and is not necessary to prevent conflicting results.

15          Lyft’s motion does not just fail to further the purposes of Local Rule 3-12; it affirmatively

16   undermines them. Abdeljabbar is one of five interrelated cases pending in this district. Three of

17   those cases have been assigned to Judge Chen. The other two—including Abdeljabbar—are subject

18   to pending motions to relate before Judge Chen. The cases involve overlapping issues, parties, and

19   counsel, and they should be decided by a single judge. But through this administrative motion and

20   its opposition to others, Lyft would have the cases assigned to three different judges. That would
21   undermine judicial economy and increase the risk of conflicting outcomes. Lyft’s motion should

22   be denied.

23                                            BACKGROUND

24          Abdeljabbar is connected to five cases that are pending in this district. A brief description

25   of each matter illustrates the complex interactions among those cases, which in turn shows precisely

26   why those cases should be decided by a single judge.

27          1. Whitson v. Lyft, No. 3:18-cv-06539-EMC

28          The plaintiff in Whitson is a Lyft driver who alleges that Lyft misclassified him as an
                                                                 OPPOSITION TO MOTION TO CONSIDER
                                                                 WHETHER CASES SHOULD BE RELATED
                                                                           CASE NO. 3:13-CV-04065-VC
 1   independent contractor. The plaintiff’s claims turn on the application of the Fair Labor Standards

 2   Act (“FLSA”) and California law under Dynamex Operations W. v. Superior Court, 4 Cal. 5th 903

 3   (2018), reh’g denied (June 20, 2018).

 4          2. Abdeljabbar et al. v. Lyft, No. 3:18-cv-7482-JCS

 5          In Abdeljabbar, Plaintiffs are 101 Lyft drivers who allege that Lyft misclassified them as

 6   independent contractors in violation of the FLSA and California law pursuant to Dynamex. Keller

 7   Decl., Ex. A. Under the plain terms of Lyft’s arbitration agreement, Plaintiffs’ claims—and any

 8   disputes related to their claims—must be resolved in arbitration. See Lyft Terms of Service,

 9   available at https://www.lyft.com/terms. For that reason, Plaintiffs filed demands for arbitration

10   against Lyft. Keller Decl. ¶ 4. But Lyft apparently concluded that individualized arbitration would

11   be inconvenient and inefficient. It therefore prevented Plaintiffs’ demands from moving forward

12   by refusing to pay the filing fees necessary to commence arbitration. Id. ¶ 5. Plaintiffs elected to

13   treat Lyft’s actions as a waiver of Lyft’s right to arbitrate, and they filed suit against Lyft on

14   December 12, 2018. Id. at Ex. A.

15          Abdeljabbar and Whitson involve identical claims against the same defendant. And both

16   cases were recently filed, making it easy to litigate them in tandem. Accordingly, on December 14,

17   2018, Plaintiffs moved to relate Abdeljabbar to Whitson. Keller Decl., Ex. B. That motion is under

18   consideration by Judge Chen. Id.

19          3. Abarca v. Lyft, Inc., No. 3:18-cv-07502-EDL

20          The petitioners in Abarca are 3,420 Lyft drivers who raise the same claims against the same
21   defendant as in Abdeljabbar and Whitson: that Lyft misclassified them as independent contractors

22   in violation of the Fair Labor Standards Act and California law pursuant to Dynamex. Keller Decl.,

23   Ex. C. Like Abdeljabbar, the Abarca petitioners filed demands for arbitration against Lyft, but Lyft

24   refused to pay the filing fees necessary commence arbitration. Id. On December 13, 2018, the

25   Abarca petitioners chose to enforce their contractual rights by filing a petition to compel Lyft to

26   arbitrate. Id. The petitioners in Abarca and plaintiffs in Abdeljabbar are subject to the same

27   arbitration agreement with Lyft and will argue that Lyft has violated that agreement through its

28   conduct. Id. ¶5. Finally, as explained below, it appears likely that Lyft will take the position in both
                                                                   OPPOSITION TO MOTION TO CONSIDER
                                                                   WHETHER CASES SHOULD BE RELATED
                                                                             CASE NO. 3:13-CV-04065-VC
                                                        2
 1   Abarca and Abdeljabbar that Claimants’ counsel should be disqualified. That is why, on December

 2   14, 2018, the plaintiffs in Abarca moved to relate Abarca to Whitson and Abdeljabbar. That motion

 3   is under consideration by Judge Chen. Keller Decl., Ex. D.

 4          4. Lyft v. Postman, No. 3:18-cv-06978-EMC

 5          Instead of paying the filing fees necessary to commence arbitration with the Abdeljabbar

 6   plaintiffs and Abarca petitioners, Lyft responded to their arbitration demands by filing a tort lawsuit

 7   against their counsel, based on a supposed conflict of interest. Keller Decl. ¶ 6. Although Lyft’s

 8   arbitration agreement requires Lyft to raise “any dispute relating to” wage-and-hour claims—

 9   including a dispute about who can litigate those claims—in arbitration. See Lyft Terms of Service,

10   available at https://www.lyft.com/terms. But instead of proceeding with disqualification motions

11   in arbitration, Lyft sought money damages and an injunction prohibiting their counsel from

12   representing them. Keller Decl. ¶ 6.

13          5. Diva Limousine v. Uber, No. 3:18-cv-05546-EMC

14          Lyft’s tort lawsuit against its drivers’ counsel alleges the same conflict of interest that Uber

15   has alleged in another case pending before Judge Chen. Keller Decl. ¶ 7. Because the alleged

16   conflict in Lyft v. Postman arises from the same facts and involves the same law firm as in Diva

17   Limousine, Judge Chen granted a motion to relate those two cases on November 26, 2018. Id.

18                                              ARGUMENT

19          Lyft’s motion to relate Abdeljabbar to Cotter and Zamora will not advance either of the

20   twin goals of efficiency and consistency embodied in Local Rule 3-12. To the contrary, Lyft’s
21   motion would frustrate those goals and sow confusion in the related set of cases described above.

22          Cotter and Zamora do not present an opportunity for this Court to resolve common issues

23   in a coordinated fashion because both cases have settled and are administratively closed.

24          To start, Cotter and Zamora never called for this Court to resolve the legal questions at issue

25   in Whitson or Abdeljabbar—namely, the application of the FLSA and the Dynamex standard to

26   drivers’ relationships with Lyft. Even if they had, relating these cases will not create any

27   opportunity to resolve shared issues across multiple cases, because there are no issues left to resolve

28   in Cotter and Zamora. Of course, this Court likely is familiar with misclassification issues and is
                                                                  OPPOSITION TO MOTION TO CONSIDER
                                                                  WHETHER CASES SHOULD BE RELATED
                                                                            CASE NO. 3:13-CV-04065-VC
                                                       3
 1   eminently capable of presiding over these cases. But the same can be said for the judges to whom

 2   the cases are already assigned. Relating the cases to Cotter and Zamora does not position this Court

 3   to kill two birds with one stone.

 4           Similarly, future decisions in Whitson and Abdeljabbar will not conflict with the prior

 5   results in Cotter and Zamora. Courts in this district regularly deny motions to relate in similar

 6   situations. See Storrer v. Paul Revere Life Ins., 2008 WL 667402, at *1 (N.D. Cal. Mar. 6, 2008)

 7   (“The fact that the Hangarter case has been entirely resolved cuts against any such finding [of

 8   relatedness], because there remains little risk that conflicting decisions might simultaneously issue

 9   out of two different cases due to a lack of coordination between judges overseeing live matters.”);

10   Carlyle Fortran Tr. v. NVIDIA Corp., 2008 WL 4717467, at *1 (N.D. Cal. Oct. 24, 2008) (“Given

11   the current inactive or on-appeal status of the allegedly related cases, . . . the Court is not concerned

12   by the possibilities of duplicative labor or of conflicting results.”); Rezner v. Bayerische Hypo-Und,

13   Vereinsbank AG, 2009 WL 3458704, at *1 (N.D. Cal. Oct. 23, 2009) (“Here, the Gustashaw Action

14   is stayed pending mediation, and the Rezner Action has been closed and is on appeal. Thus, it does

15   not appear to the Court that there will be unduly burdensome duplication of labor and expense if

16   the Sussex Action remains with Judge Conti.”).

17           Relating Abdeljabbar to Cotter and Zamora would not create any efficiencies and is not

18   necessary to address any risk of conflicting results. That alone is a sufficient basis to deny Lyft’s

19   motion. But Lyft’s motion is particularly meritless because it would actually reduce efficiency and

20   increase the risk of conflicting results.
21           Judge Chen is presiding over Diva Limousine, Lyft v. Postman, and Whitson; and he is

22   currently considering motions to relate Abdeljabbar and Abarca to Whitson, which were both filed

23   before Lyft filed the instant motion. It is therefore possible that a single judge could preside over

24   all five of the related cases described above. That would create substantial efficiencies and ensure

25   consistent resolution of three common issues: (1) Lyft’s and Uber’s arguments that Claimants’

26   counsel have a conflict of interest; (2) whether Lyft has violated its arbitration agreement by failing

27   to pay fees to commence arbitration and attempting to disqualify Claimants’ counsel through a tort

28
                                                                   OPPOSITION TO MOTION TO CONSIDER
                                                                   WHETHER CASES SHOULD BE RELATED
                                                                             CASE NO. 3:13-CV-04065-VC
                                                        4
 1   suit instead of arbitration; and (3) whether Lyft is misclassifying its drivers under the FLSA and

 2   Dynamex.

 3           By contrast, if Lyft’s position were accepted, 1 the parties would have to brief Lyft’s conflict-

 4   of-interest allegations three separate times to three different judges in Lyft v. Postman, Abdeljabbar,

 5   and Abarca, with a risk that the same issue would be decided differently by judges in the same

 6   District. Similarly, if Lyft’s position were accepted, the parties would have to brief whether Lyft

 7   violated its arbitration clause three separate times to three different judges in Lyft v. Postman,

 8   Abdeljabbar, and Abarca, with further risk of inconsistent adjudications. To describe the practical

 9   implications of Lyft’s position is to refute it.

10           Lyft’s attempts to relate Whitson and Abdeljabbar to Cotter and Zamora also create the

11   distrinct appearance of procedural gamesmanship. Lyft waited seven weeks before discovering that

12   Whitson was purportedly related to two already-settled, closed cases. But Lyft’s counsel in Whitson

13   surely are familiar with Cotter and Zamora, as they represented Lyft in both of them. Then, when

14   Lyft filed its motion to relate Abdeljabbar, it violated Local Rule 7-11(a) by failing to meet and

15   confer with Plaintiffs’ counsel. Lyft also did not contemporaneously serve Plaintiffs with its

16   motion, instead serving them only after Plaintiffs pointed out Lyft’s rule violations.2 See Dkts. 355

17   p. 2; 356. It is not clear what Lyft hopes to gain from its motions to relate Whitson and Abdeljabbar

18   to Cotter and Zamora, but Lyft’s conduct—together with the inherent inefficiency of Lyft’s

19   position—suggests that Lyft seeks some sort of strategic advantage rather than an efficient

20   resolution of these matters. Rezner, 2009 WL 3458704, at *1–2 (noting that the length of time an
21   action had been pending prior to a motion to relate, and other indicia of gamesmanship, supported

22   denying a motion to relate).

23

24   1 Lyft opposed Plaintiffs’ motion to relate Abarca to Whitson and Abdeljabbar. Keller Decl. ¶¶ 9
     and 11.
25   2 The Court would be well within its discretion to deny Lyft’s motion on this ground alone. See Tri-

26   Valley CARES v. U.S. Dept. of Energy, 671 F.3d 1113, 1131 (9th Cir. 2012) (noting that, where a
     party failed to seek a stipulation before filing an administrative motion, “[d]enial of a motion as the
27   result of a failure to comply with local rules is well within a district court's discretion”); see also
     Adobe Sys. Inc. v. A & S Elecs., Inc., No. C 15-2288 SBA, 2016 WL 9105173, at *3 (N.D. Cal.
28   Oct. 13, 2016) (refusing to consider an administrative motion filed in violation of the local rules).
                                                                   OPPOSITION TO MOTION TO CONSIDER
                                                                   WHETHER CASES SHOULD BE RELATED
                                                                             CASE NO. 3:13-CV-04065-VC
                                                        5
 1   Dated: December 20, 2018       Respectfully submitted,

 2

 3                                  /s/ Ashley Keller
 4                                  Ashley Keller (pro hac vice)
                                      ack@kellerlenkner.com
 5                                  Travis Lenkner (pro hac vice)
                                      tdl@kellerlenkner.com
 6                                  Tom Kayes (pro hac vice)
                                      tk@kellerlenkner.com
 7
                                    KELLER LENKNER LLC
 8                                  150 N. Riverside Plaza, Suite 4270
                                    Chicago, Illinois 60606
 9                                  (312) 741-5220

10                                  Warren Postman (pro hac vice)
                                      wdp@kellerlenkner.com
11
                                    KELLER LENKNER LLC
12                                  1300 I Street, N.W., Suite 400E
                                    Washington, D.C. 20005
13                                  (202) 749-8334
14                                  Keith A. Custis
                                      kcustis@custislawpc.com
15
                                    CUSTIS LAW, P.C.
16                                  1875 Century Park East, Suite 700
                                    Los Angeles, California 90067
17                                  (213) 863-4276
18

19                                  Attorneys for Plaintiffs
                                    Odeh Abdeljabbar et al.
20
21

22

23

24

25

26

27

28
                                          OPPOSITION TO MOTION TO CONSIDER
                                          WHETHER CASES SHOULD BE RELATED
                                                    CASE NO. 3:13-CV-04065-VC
                                6
 1                                  CERTIFICATE OF SERVICE
 2         I certify that I caused the foregoing document to be served on all ECF-registered counsel of

 3   record via the Court’s CM/ECF system.

 4   Dated: December 20, 2018.

 5

 6                                               /s/ Ashley Keller___________

 7

 8

 9
10

11

12

13

14

15

16
17

18

19
20
21

22

23

24

25

26

27

28
                                                               OPPOSITION TO MOTION TO CONSIDER
                                                               WHETHER CASES SHOULD BE RELATED
                                                                         CASE NO. 3:13-CV-04065-VC
                                                    7
